ORDER
The Disciplinary Review Board on December 1, 1995, having filed with the Court its decision concluding that by way of reciprocal discipline WILLIAM C. ISRAEL of ENGLEWOOD, who was admitted to the bar of this State in 1987, should be suspended from the practice of law for a period of two years, respondent having been suspended from the practice of law in New York for a period of three years on November 3, 1994, for having neglected six matters, for having engaged in conduct that reflected adversely on his fitness to practice law, for handling a matter incompetently and without adequate preparation, for failing to carry out a contract of employment and for conduct prejudicial to the administration of justice, misconduct that in New Jersey would be in violation of RPC 1.1(a) and (b), RPC 1.3 and RPC 8.4(d);
And WILLIAM C. ISRAEL having been ordered to show cause on March 26, 1996, why he should not be disbarred or otherwise disciplined, and respondent having failed to appear on the return date of the Order to Show Cause;
*539And good cause appearing;
It is ORDERED that WILLIAM C. ISRAEL is hereby suspended from the practice of law for a period of two years, effective November 3, 1994, and until the further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.